DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 13-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: It is unclear whether the “respective baseplates” referred to at the beginning of claim 13 are the same as, or different as, the first baseplate claimed in the final limitation in claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8, 9 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO2015/005181 A1 (‘181)

Pertaining to claim 1, the ‘181 reference teaches a power module 10 comprising:
a first power electronics device 51 arranged on a first substrate board 12,
a second power electronics device 50 mounted on a second substrate board 14,
wherein the first substrate, the first device, the second substrate, and the second device are arranged on a first baseplate stacked above one another See Figures 1 and 2 or in planar fashion beside one another.

Pertaining to claim 2, the ‘181 reference teaches the power module as claimed in claim 1, wherein a top of the second device is electrically connected to a bottom of the first substrate. See Figures 1 and 2

Pertaining to claim 3, the ‘181 reference teaches the power module as claimed in claim 2, wherein the second device is contact-connected to the first device via an electrical connecting path. See Figures 1 and 2

[0043]

Pertaining to claim 5, the ‘181 reference teaches the power module as claimed in claim 3, wherein the electrical connecting path comprises a half-bridge providing a phase.  See Figure 8 and [0030] [0092]

Pertaining to claim 8, the ‘181 reference teaches the power module claimed in claim 1, further comprising a second baseplate connected to the first substrate board. See Figure 1 and 2

Pertaining to claim 9, the ‘181 reference teaches the power module as claimed in claim 1, wherein a top of the first device is connected to the first baseplate. See Figures 1 and 2

Pertaining to claim 12, the ‘181 reference teaches the power module as claimed in one of claim 8, wherein the first baseplate and/or the second baseplate includes a cooling structure. [0046]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 7, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘181 as applied to claim 1 above, and further in view of Ha US 2013/0147027.

See Ha Figure 4 and [0085].  It would have been within the scope of one of ordinary skill in the art at the time the invention was filed to combine the teachings of ‘181  reference and Ha to enable the substrate connection in the ‘181 reference to be performed according to the teachings of Ha because one of ordinary skill in the art at the time the invention was filed would have been motivated to look to alternative suitable methods of performing the disclosed connection of the substrates step of the ‘181 reference and art recognized suitability for an intended purpose has been recognized to be motivation to combine.   MPEP § 2144.07.

Pertaining to claim 7, ‘181 in view of Ha teaches the power module as claimed in claim 6, wherein the distance piece is electrically conductive and connected to electrical conductor tracks on both the first substrate board and the second substrate board.   See Ha [0085]

Pertaining to claim 10, see the rejection of claim 6 above.
Pertaining to claim 11, see the rejection of claim 7 above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J TOBERGTE whose telephone number is (571)272-6458.  The examiner can normally be reached on M-F 7:30-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS J TOBERGTE/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        9/15/21